Dissenting Opinion by
Spaeth, J.:
I cannot agree with the majority’s summary of the evidence.
Appellant was accused, and convicted, of being an accomplice to an attempt to enter the front of 4854 Brown Street, Philadelphia, the home of Estelle Turner. It was Mrs. Turner’s next door neighbor, Mr. Rudolph Payne of 4856 Brown Street, who gave the crucial testimony at trial. According to Mr. Payne, late on the night of August 15, 1972, he saw a man (one “Mills”) trying to break into Mrs. Turner’s house and “[a]n-other young man” who, he said, was with Mills. However, when asked, “Where was the other young man standing?”, he replied: “Across the street. They had *36our pavement tore up at the time, and he was across the street, I imagine, watching.” When asked, “Could you describe the man that was across the street?”, he replied, “No, I couldn’t.” Mr. Payne described what next occurred as follows: “. . . and we saw Mr. Mills at my next door neighbor’s door, prying it open. So I went to the telephone and called the police. And at that time they couldn’t get in the front and they came around back and tried to get in my back gate.” With respect to Mr. Payne’s statement, “they came around back”, it is clear that he, in fact, never saw anyone go “around back”. When he called the police, he left his window (“went to the telephone”) so that his observation of the chain of events was broken. The majority’s statement that “Payne observed the men from the time his suspicions were first aroused until their apprehension minutes later” is contrary to the record. After calling the police, the next thing Mr. Payne did see was Mills at his back gate. Mr. Payne recognized Mills by his clothing. He testified that he did not see another person with Mills in the alley. He did see the police who came in response to his call apprehend two men, one of whom was appellant.
Appellant’s apprehension near Mr. Payne’s back gate does not establish that it was appellant who was in front of the houses minutes before. As the majority notes, evidence of mere presence at the scene of a crime is insufficient to support a verdict of guilty. If Mr. Payne had testified that he had seen the two men who were in front of the houses do something together (instead of being separated by a tom up street) and proceed together to the rear, there would be proof of more than appellant’s mere presence at the scene. Commonwealth v. Thomas, 450 Pa. 125, 299 A. 2d 226 (1973) (defendant helped surround victim of a purse snatching). But Mr. Payne did not so testify; and the only way the majority can draw the “inference that the ap*37pellant acted with Mills throughout the entire episode” is by assuming facts that were not testified to, either by Mr. Payne or by anyone else.